Case 1:19-cv-00010-JTN-SJB ECF No. 276, PageID.10516 Filed 01/31/20 Page 1 of 5




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION

 WOLVERINE WORLD WIDE, INC.,

         Plaintiff,

 v.                                                           Case No. 1:19-cv-00010-JTN-SJB

 THE AMERICAN INSURANCE COMPANY, et. al,                      Honorable Janet T. Neff
                                                              Mag. Judge Sally J. Berens
          Defendants.                                         Special Master Paula Manderfield
 _________________________________________________________________________________________________________

      TRAVELERS FIRST AMENDED DISCLOSURE OF RULE 26(a)(2)(A) EXPERT WITNESSES

         Pursuant to the Initial Case Management/Scheduling Order entered on July 11,

 2019, and the Special Master’s January 17, 2020 Order Granting Leave to File Substitute

 Expert Witness (ECF No. 262), Defendant The Travelers Indemnity Company and Counter-

 Claimants The Travelers Indemnity Company of Illinois n/k/a Travelers Property Casualty

 Company of America, Northfield Insurance Company, St. Paul Fire and Marine Insurance

 Company, The Aetna Casualty and Surety Company n/k/a Travelers Casualty and Surety

 Company and Travelers Property Casualty Company of America (collectively, “Travelers”),

 hereby disclose the following experts that it may use in this action. Travelers specifically

 reserves the right to supplement this Expert Disclosure in accordance with the Federal

 Rules of Civil Procedure. In submitting this Expert Disclosure, Travelers notes that the

 parties have yet to complete discovery efforts. Accordingly, Travelers specifically reserves

 the right to modify, amend, or withdraw any aspect of this Expert Disclosure. Subject to the

 limitations set forth above, Travelers identifies the following individuals who may serve as

 expert witnesses on its behalf in this action:
Case 1:19-cv-00010-JTN-SJB ECF No. 276, PageID.10517 Filed 01/31/20 Page 2 of 5




       1. Douglas Swanson
          Roux Environmental
          209 Shafter Street
          Islandia, New York 11749-5074

          Area of Expertise: Environmental Contamination and Remediation

          Travelers expects Mr. Swanson to provide expert testimony with respect to the
          sources, nature and extent of the environmental contamination that is the
          subject of the underlying actions for which Wolverine seeks insurance coverage
          in this action. Mr. Swanson’s testimony may include, without limitation, expert
          testimony relating to the sources, causation, and timing of contamination;
          release mechanics; the sudden, accidental, expected, and/or intentional nature
          of Wolverine’s disposal and/or release of contaminants; and review and analysis
          of historical photography.

       2. John “Jack” S. Pierce
          Hinshaw & Culbertson LLP
          One California Street, 18th Floor
          San Francisco, CA 94111

          Area of Expertise: Reasonableness and Necessity of Wolverine’s Defense Costs

          Travelers expects Mr. Pierce to provide expert testimony with respect to the
          reasonableness and necessity of the defense costs Wolverine has incurred and
          continues to incur with respect to the underlying actions for which Wolverine
          seeks insurance coverage in this action. Mr. Pierce’s testimony may include,
          without limitation, an examination of the reasonableness of the rates charged by
          Wolverine’s selected counsel and testimony regarding the reasonableness and
          necessity of the work performed, including with regard to the selection of, and
          staffing by, counsel.

       3. Richard Hughto
          Richard Hughto Consulting Engineer
          7 Cornell Road
          Wellesley, MA 02482

          Area of Expertise: Classification of Costs

          Travelers expects Mr. Hughto to provide expert testimony with respect to the
          classification of the investigation and response costs incurred with respect to the
          environmental contamination that is the subject of the underlying actions for
          which Wolverine seeks insurance coverage in this action. More specifically, Mr.
          Hughto’s testimony may include, without limitation, a sorting of the pertinent
          environmental investigation and/or response costs between those costs that
          were incurred for purposes of the defense of the underlying actions and those
                                              2
Case 1:19-cv-00010-JTN-SJB ECF No. 276, PageID.10518 Filed 01/31/20 Page 3 of 5




          costs that were incurred for remediation or for any other purpose. Mr. Hughto
          will also examine the reasonableness and necessity of the investigation and
          response costs that have been incurred for the defense of the underlying actions
          or that are expected to be incurred for that purpose, if any.

       4. Earl J. Imhoff
          Verisant, LLC
          250 East Fifth Street, Suite 1500
          Cincinnati, OH 45202

          Area of Expertise: Insurance Industry Custom and Practice

          Travelers expects Mr. Imhoff to provide expert testimony with respect to the custom
          and practice in the insurance industry regarding an insured’s notification of
          environmental claims to its insurer, the insured’s selection and retention of counsel
          for the defense of environmental claims, the insured’s request that its insurer
          participate in the defense of environmental claims, and the insurer’s participation in
          the defense of the insured for environmental claims. Mr. Imhoff’s testimony may
          include, without limitation, insurance industry custom and practice with respect to
          an insurance carrier’s pro rata participation in the defense of the insured in
          environmental claims. Mr. Imhoff may also testify regarding insurance industry
          custom and practice regarding the method for calculating an insurer’s allocation of
          its pro rata share of defense costs.

       The individuals identified in this Disclosure may be contacted through the

 undersigned counsel.

                                           Respectfully submitted,


                                           _s/Patrick E. Winters__________
                                           Charles W. Browning (P32978)
                                           Patrick E. Winters (P62794)
                                           Drew L. Block (81768)
                                           PLUNKETT COONEY
                                           38505 Woodward Avenue, Suite 100
                                           Bloomfield Hills, MI 48304
                                           (248) 901-4000; (248) 901-4040 (Fax)
                                           cbrowning@plunkettcooney.com
                                           pwinters@plunkettcooney.com
                                           dblock@plunkettcooney.com

                                           Attorneys for Defendant The Travelers
                                           Indemnity Company and Counter-
                                           Claimants The Travelers Indemnity
                                              3
Case 1:19-cv-00010-JTN-SJB ECF No. 276, PageID.10519 Filed 01/31/20 Page 4 of 5




                                    Company of Illinois n/k/a Travelers
                                    Property Casualty Company of America,
                                    Northfield Insurance Company, St. Paul Fire
                                    and Marine Insurance Company, The Aetna
                                    Casualty and Surety Company n/k/a
                                    Travelers Casualty and Surety Company
                                    and Travelers Property Casualty Company
                                    of America

 Dated: January 31, 2020




                                      4
Case 1:19-cv-00010-JTN-SJB ECF No. 276, PageID.10520 Filed 01/31/20 Page 5 of 5




                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF MICHIGAN
                                         SOUTHERN DIVISION

 WOLVERINE WORLD WIDE, INC.,

         Plaintiff,

 v.                                                   Case No. 1:19-cv-00010-JTN-SJB

 THE AMERICAN INSURANCE COMPANY, et. al,              Honorable Janet T. Neff
                                                      Mag. Judge Sally J. Berens
          Defendants.                                 Special Master Paula Manderfield


                                      CERTIFICATE OF SERVICE


         I do hereby certify that on the 31st day of January, 2020, I served a true and correct

 copy of the foregoing document and this Certificate of Service upon all counsel of record

 with the Clerk of the Court using the electronic filing system, which will send notification of

 this filing to all counsel of record.

                                              Respectfully submitted,


                                              _s/Patrick E. Winters__________
                                              Patrick E. Winters (P62794)




 Open.06900.81530.23514416-1




                                                 5
